DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims 
This action is in reply to the claims filed on 31 January 2021.
Claims 1-20 are pending and have been examined. 


Information Disclosure Statement  
	The Information Disclosure Statement filed on 31 December 2021, has been considered. An initialed copy of the Form 1449 is enclosed herewith. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-10 are directed to a system, and claims 11-20 are directed to a method. 
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of similarity scores for one or more item pairs.  Specifically, representative claim 11 recites the abstract idea of: 
generating one or more item relational graphs for one or more items based on historical user purchases; 
transforming, the one or more item relational graphs; 
constructing, one or more item air label classifications for one or more item pairs of the one or more items; 
generating a respective similarity score for each of the one or more item pairs; 
outputting a top k result for the one or more item pairs ranked by the respective similarity scores; and 
re-ranking, using a re-ranking algorithm, the top k results of the one or more item pairs based on a user preference for display.
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 11 recites the abstract idea of similarity scores for one or more item pairs, as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since the claim requires generating an item relational graph for one or more items based on historical user purchases, constructing one or more item pair label classifications for one or more item pairs of the items, generating a similarity score for each of the item pairs, ranking the top k results by the respective similarity scores, and re-ranking the top k results of the item pairs based on a user preference, and thereby making this a sales activity or behavior.  Thus, representative claim 11 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 11 includes the additional elements of execution of computing instructions configured to run on one or more processors and stored at one or more non-transitory computer-readable media, using spectral filtering, one or more frequency signals to remove noise from the one or more frequency signals, using a machine learning model, and a user interface of an electronic device of a user. These additional elements individually and in combination do not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 11 is directed to an abstract idea. 
It is also noted that the abstract idea would fall into the enumerated grouping of a mathematical concept. The step of re-ranking, using a re-ranking algorithm, the top k results of the one or more item pairs based on a user preference for display, would be considered a mathematical concept.  The 2019 PEG defines “mathematical concepts” as mathematical relationships, mathematical formulas or equations, and mathematical calculations. The claim cites a statistical model and a cost function, which would fall within the “mathematical concepts” grouping and directed to mathematical formulas.  For example, paragraph [0100] of the specification describes the re-ranking algorithm as “re- ranking, using a re-ranking algorithm, the top k results of the one or more item pairs based on a user preference for display on a user interface of an electronic device of a user. In some embodiments, an algorithm for re-ranking similar items can include a training data set. In various embodiments, block 465 can be performed as shows in Algorithm 1”, and further describes the algorithm as “INPUT: A given set of n Customer, Anchor, Recommendation triplets : T {C, A, R} and a label set L {li, l2 --- In} based on CTR, The set of product types P {P1, P2 ... Pm}”. Thus, representative claim 11 recites an abstract idea directed to a mathematical concept, and directed to a mathematical formula. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements recited in the independent claim 11 are recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
As such, representative claim 11 is ineligible.
Independent claim 1 is similar in nature to representative claim 11 and Step 2A, Prong 1 analysis is the same as above for representative claim 11.  It is noted that in independent claim 1 includes the additional elements of one or more processors. The Applicant’s specification does not provide any discussion or description of one or more processors in claim 1, as being anything other than generic elements. Thus, the claimed additional elements of claim 1 are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claim 1 do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claim 1, considered individually and in combination with other recited features of the claim, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 1 is ineligible. 
Dependent claims 2-10 and 12-20 do not aid in the eligibility of the independent claims, 1 and 11, respectively.  The claims of 2-10 and 12-20  merely act to provide further limitations of the abstract idea and are ineligible subject matter. 
It is noted that dependent claims 5-6 & 15-16 includes the additional element of contextual feature encoding, claims 6 & 16 includes the additional element of Poincare encoding, and claims 8 & 18 include the additional element of a feed-forward neural network.  Applicant’s specification does not provide any discussion or description of the additional elements of the dependent claims, as being anything other than a generic element. The claimed additional elements, individually and in combination do not integrate into a practical application and do not provide an inventive concept because they are merely  being used to apply the abstract idea using a generic computer (see MPEP 2106.05(f)).   Accordingly, claims 5-6, 8, 15-16, and 18 are directed towards an abstract idea. Additionally, the additional elements of claim 5-6, 8, 15-16, and 18, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 2-10 and 12-20 are ineligible. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.


Claims 1-4, 8-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bronstein, M., et al. (PGP No. US 2019/0318227 A1), in view of  Hsiao, J., et al. (PGP No. US 2016/0005097 A1), and Bukai, D. (PGP No. US 2014/0214676 A1). 

Claim 1-
Bronstein discloses a system comprising: 
one or more processors (Bronstein, see: paragraph [0121] disclosing “invention can be performed by one or more processors”); and 
one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform (Bronstein, see: paragraph [0119] disclosing “stored on one more (non-transitory) machine-readable media”): 
generating one or more item relational graphs for one or more items based on historical user preferences (Bronstein, see: paragraph [0025] disclosing “columns and rows are given on such domains” and “are associated to known preferences or rates given by users in the past”; and see: paragraph [0031] disclosing “relations between users and item are given in the form of user (column) and item (row) graphs”; Also see: FIG. 1 & FIG. 2);
using spectral filtering, the one or more item relational graphs to remove noise (Bronstein, see: paragraph [0031] disclosing “relations between users and item are given in the form of user (column) and item (row) graphs”; and see: paragraph [0043] disclosing “make equation (1) robust again noise”; and see: paragraph [0069] disclosing “graph CNNs formulated in the spectral domain”; and see: paragraph [0073] disclosing “representing a learnable filter in the spectral domain”); 
constructing, using a machine learning model, one or more item pair label classifications for one or more item pairs of the one or more items (Bronstein, see: paragraph [0053] disclosing “computing a metric between the overlapping elements of each pair of matrix columns”; and see: paragraph [0054] disclosing “graph 304 could represent some similarity of the items (e.g., considering the example of movies [i.e., pair label classifications]…share the same genre or the same director)” and “corresponding to related items 305 and 305 [i.e., item pairs of the one or more items] would contain similar values”; and see: [0068] disclosing “Deep Learning on Graphs [i.e., machine learning model]” and “geometric deep learning”);
 generating a respective similarity score for each of the one or more item pairs (Bronstein, see: paragraph [0031] disclosing “rows representing the scores of related items are similar”);
 outputting a top k results for the one or more item pairs ranked by the respective similarity scores (Bronstein, see: paragraph [0028] disclosing “matrix are sorted according to their highest predicted scores and a list of the first top-scored items [i.e., top k results of the one or more item pairs] is provided”; and see: paragraph [0031] disclosing “rows representing the scores of related items are similar”; and see: paragraph [0054] disclosing “rows 301 and 302 of score matrix 101 corresponding to related items 305 and 305 would contain similar values”); and
 the top k results of the one or more item pairs (Bronstein, see: paragraph [0028] disclosing “matrix are sorted [i.e., ranking the top k results] according to their highest predicted scores and a list of the first top-scored items [i.e., top k results of the one or more item pairs] is provided”).
	Although Bronstein discloses relational graphs that are related to historical user interactions, Bronstein does not disclose that that the relational graphs are related to historical user transactions. Bronstein does not disclose:  
generating one or more items based on historical user purchases;  
re-ranking, using a re-ranking algorithm, the results based on user preference for display on a user interface of an electronic device of a user; 
Hsiao, however, does teach: 
generating one or more items based on historical user purchases (Hsiao, see: paragraph [0040] teaching “ranking function(s) 128 may be capable learning a style of product that au ser may prefer and/or context of a purchase based, at least in part, on user’s purchasing…history”);  
re-ranking, using a re-ranking algorithm, the results based on user preference for display on a user interface of an electronic device of a user (Hsiao, see: paragraph [0036] teaching “user interface 110 and may retrieve for display and/or recommendation via resources 106 a listing of search and/or recommendation results”; and see: paragraph [0040] teaching “ranking function(s) 128 may be capable learning a style of product that au ser may prefer and/or context of a purchase based, at least in part, on user’s purchasing…history” and “to re-rank on or more previous recommendations, such as with respect to visually similar products” and “user’s personal taste”; and see: paragraph [0055] teaching “a visual product similarity-type recommendation may, for example, be adjusted (e.g., re-ranked, etc.), such as via a trained ranking function (e.g., Ranking SVM, etc.) [i.e., re-ranking algorithm]”). 
This step of Hsiao is applicable to the system of Bronstein, as they both share characteristics and capabilities, namely, they are directed to ranking recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bronstein to include the features of  generating one or more items based on historical user purchases; and re-ranking, using a re-ranking algorithm, the results based on user preference for display on a user interface of an electronic device of a user, as taught by Hsiao. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bronstein to improve a user’s recommendations, based on user preference and history (Hsiao, see: paragraph [0003]). 
Further, Bronstein does not disclose: 
transforming, using spectral filtering, into one or more frequency signals to remove noise from the one or more frequency signals; 
Bukai, however, does teach: 
transforming, using spectral filtering, into one or more frequency signals to remove noise from the one or more frequency signals (Bukai, see: paragraph [0048] teaching “transform, noise reduction or suppression” and “spectral filtering” and “frequency estimation…”). 
This step of Bukai is applicable to the system of Bronstein, as they both share characteristics and capabilities, namely, they are directed to .  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bronstein to include the features of transforming, using spectral filtering, into one or one more frequency signals to remove noise from the one or more frequency signals, as taught by Bukai. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bronstein to improve filtering techniques (Bukai, see: paragraph [0048]). 

Claim 2-
Bronstein in view of Hsiao, and Bukai teach the system of claim 1, as described above. 
Bronstein further disclose: 
wherein the computing instructions are further configured to run on the one or more processors and perform (Bronstein, see: paragraph [0121] disclosing “invention can be performed by one or more processors”): 
generating a first node for the first item on an item relational graph of the one or more item relational graphs (Bronstein, see: paragraph [0052] disclosing “where n is the number of matrix columns, ν.sub.c is the set of vertices [i.e., nodes], ε.sub.c.Math.ν.sub.c×ν.sub.c is the set of edges”); and
 generating a second node for a recommendation, wherein the second node is connected to the first node on the item relational graph of the one or more item relational graphs, wherein an edge connecting the first node and the second node comprises a recommendation edge weight based on a number of times the recommendation over a period of time (Bronstein, see: paragraph [0050] disclosing “a recommendation system, graph 210 could represent some similarity of users' tastes” and “Each edge could be possibly weighted, with the weight numerically representing the strength of the relation”; and see: paragraph[0052] disclosing “where n is the number of matrix columns, ν.sub.c is the set of vertices [i.e., nodes], ε.sub.c.Math.ν.sub.c×ν.sub.c is the set of edges”).
Although Bronstein does disclose a recommendation to a user, Bronstein does not disclose that there is a selection of a first item that is recommended to the user. Bronstein does not disclose: 
receiving, from users, a selection of a first item of the one or more items, wherein the first item is recommended to the users;
the first item is selected by the users. 
Hsiao, however, does teach: 
 receiving, from users, a selection of a first item of the one or more items, wherein the first item is recommended to the users (Hsiao, see: paragraph [0059] teaching “a smart telephone 606…may be provided”; Also see: FIG. 6);
the first item is selected by the users (Hsiao, see: paragraph [0059] teaching “a smart telephone 606…may be provided”; Also see: FIG. 6). 
 This step of Hsiao is applicable to the system of Bronstein, as they both share characteristics and capabilities, namely, they are directed to ranking recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bronstein to include the features of receiving, from users, a selection of a first item of the one or more items, wherein the first item is recommended to the users, as taught by Hsiao. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bronstein to improve a user’s recommendations, based on user preference and history (Hsiao, see: paragraph [0003]).

Claim 3-
Bronstein in view of Hsiao, and Bukai teach the system of claim 1, as described above. 
Bronstein further discloses: 
wherein the computing instructions are further configured to run on the one or more processors and perform (Bronstein, see: paragraph [0121]): 
generating a third node for the third item on an item relational graph of the one or more item relational graphs (Bronstein, see: paragraph [0052] disclosing “where n is the number of matrix columns, ν.sub.c is the set of vertices [i.e., nodes], ε.sub.c.Math.ν.sub.c×ν.sub.c is the set of edges”); and 
generating a fourth node, wherein the fourth node is connected to the third node on the item relational graph of the one or more item relational graphs, wherein an edge connecting the third node and the fourth node comprises a edge weight (Bronstein, see: paragraph [0050] disclosing “a recommendation system, graph 210 could represent some similarity of users' tastes” and “Each edge could be possibly weighted, with the weight numerically representing the strength of the relation”; and see: paragraph [0052] disclosing “where n is the number of matrix columns, ν.sub.c is the set of vertices [i.e., nodes], ε.sub.c.Math.ν.sub.c×ν.sub.c is the set of edges”).
Although Bronstein does disclose a recommendation to a user, Bronstein does not disclose that there is a selection of item that are recommended to the user. Bronstein does not disclose: 
a substitution of the third item for the second item
receiving, from users, a selection of a third item of the one or more items, wherein the third item is substituted for a second item of the one or more items based on a number of times the substitution of the third item for the second item is selected by the users over a period of time; 
Hsiao, however, does teach: 
a substitution of the third item for the second item (Hsiao, see: paragraph [0059] teaching “headphones 608 [i.e., second item]”); 
receiving, from users, a selection of a third item of the one or more items, wherein the third item is substituted for a second item of the one or more items based on a number of times the substitution of the third item for the second item is selected by the users over a period of time (Hsiao, see: paragraph [0059] teaching “headphones 608 [i.e., second item], for which on-line recommendations 610 and/or 612 [i.e., third item, fourth item], respectively, may be provided”; and see: paragraph [0062] teaching “at times, one or more on-line images may comprise, for example, one or more product-related images, just to illustrate one possible implementation. In some instances, one or more regions of interest may”). 
This step of Hsiao is applicable to the system of Bronstein, as they both share characteristics and capabilities, namely, they are directed to ranking recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bronstein to include the features of a substitution of the third item for the second item and receiving, from users, a selection of a third item of the one or more items, wherein the third item is substituted for a second item of the one or more items based on a number of times the substitution of the third item for the second item is selected by the users over a period of time,  as taught by Hsiao. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bronstein to improve a user’s recommendations, based on user preference and history (Hsiao, see: paragraph [0003]).

Claim 4-
Bronstein in view of Hsiao, and Bukai teach the system of claim 1, as described above. 
Bronstein further discloses: 
wherein using the spectral filtering further comprises: receiving an item relational graph of the one or more item relational graphs comprising two or more nodes connected by one or more edge weights, wherein the one or more edge weights represent one or more degrees of item-pair similarity Bronstein, see: paragraph [0031] disclosing “relations between users and item are given in the form of user (column) and item (row) graphs”; and see: paragraph [0043] disclosing “make equation (1) robust again noise”; and see: paragraph [0069] disclosing “graph CNNs formulated in the spectral domain”; and see: paragraph [0073] disclosing “representing a learnable filter in the spectral domain”; and see: paragraph [0050] disclosing “a recommendation system, graph 210 could represent some similarity of users' tastes” and “Each edge could be possibly weighted, with the weight numerically representing the strength of the relation”; and see: paragraph[0052] disclosing “where n is the number of matrix columns, ν.sub.c is the set of vertices [i.e., nodes], ε.sub.c.Math.ν.sub.c×ν.sub.c is the set of edges”).

Claim 8-
Bronstein in view of Hsiao, and Bukai, teach the system of claim 1, as described above. 
Bronstein discloses: 
wherein the machine learning model is a feed-forward neural network (Bronstein, see: paragraph [0095] disclosing “feed the spatial features extracted from the matrix by the MG-ICNN or Separable MG-ICNN to a recurrent neural network (RNN) implementing a diffusion process that progressively reconstructs the score matrix”). 



Claim 9-
Bronstein in view of Hsiao, and Bukai teach the system of claim 1, as described above. 
Bronstein discloses: 
wherein generating the respective similarity score further comprises: outputting a probability that a recommendation or a substitute based on an item pair of the one or more item pairs will be selected by the users (Bronstein, see: paragraph [0053] disclosing “computing a metric between the overlapping elements of each pair of matrix columns”; and see: paragraph [0054] disclosing “graph 304 could represent some similarity of the items (e.g., considering the example of movies [i.e., pair label classifications]…share the same genre or the same director)” and “corresponding to related items 305 and 305  would contain similar values”; Also see: paragraph [0028]). 

Claim 10-
Bronstein in view of Hsiao, and Bukai teach the system of claim 1, as described above. 
Bronstein discloses wherein: 
using the algorithm further comprises: receiving affinity preferences for the user based on one or more features of an anchor item of the one or more item pairs in the top k results, as ranked (Bronstein, see: paragraph [0020] disclosing “obtain a subset of multi-dimensional tensor elements representing scores given to a subset of items [i.e., affinity preferences] by a subset of users”); 
 constructing a respective affinity vector for each of the affinity preferences of the anchor item (Bronstein, see: paragraph [0020] disclosing “obtain a subset of multi-dimensional tensor elements [i.e., vector] representing scores given to a subset of items [i.e., affinity preferences] by a subset of users”); and
 scoring each item pair of the one or more item pairs, as ranked, based on the respective affinity vector of the anchor item; and re-ranking the top k results further comprises: a subset of the top k results based on an affinity score for the user, wherein the user preference comprises the affinity score for the user (Bronstein, see: paragraph [0028] disclosing “matrix are sorted according to their highest predicted scores and a list of the first top-scored items [i.e., top k results of the one or more item pairs] is provided”; and see: paragraph [0031] disclosing “rows representing the scores of related items are similar”; and see: paragraph [0054] disclosing “rows 301 and 302 of score matrix 101 corresponding to related items 305 and 305 would contain similar values”). 
re-ranking algorithm;
re-ranking the results; 
Hsiao, however, does teach: 
re-ranking algorithm (Hsiao, see: paragraph [0036] teaching “user interface 110 and may retrieve for display and/or recommendation via resources 106 a listing of search and/or recommendation results”; and see: paragraph [0055] teaching “a visual product similarity-type recommendation may, for example, be adjusted (e.g., re-ranked, etc.), such as via a trained ranking function (e.g., Ranking SVM, etc.) [i.e., re-ranking algorithm]”);
re-ranking the results (Hsiao, see: paragraph [0036] teaching “user interface 110 and may retrieve for display and/or recommendation via resources 106 a listing of search and/or recommendation results”; and see: paragraph [0040] teaching “ranking function(s) 128 may be capable learning a style of product that au ser may prefer and/or context of a purchase based, at least in part, on user’s purchasing…history” and “to re-rank on or more previous recommendations, such as with respect to visually similar products” and “user’s personal taste”; and see: paragraph [0055] teaching “a visual product similarity-type recommendation may, for example, be adjusted (e.g., re-ranked, etc.), such as via a trained ranking function (e.g., Ranking SVM, etc.) [i.e., re-ranking algorithm]”). 
This step of Hsiao is applicable to the system of Bronstein, as they both share characteristics and capabilities, namely, they are directed to ranking recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bronstein to include the features of  generating one or more items based on historical user purchases; and re-ranking, using a re-ranking algorithm, the results based on user preference for display on a user interface of an electronic device of a user, as taught by Hsiao. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bronstein to improve a user’s recommendations, based on user preference and history (Hsiao, see: paragraph [0003]).

Regarding claim 11, claim 11 is directed to a method. Claim 11 recites limitations that are similar in nature to those addressed above for claim 1 which is directed towards a system. It is noted that claim 11 also includes the features of execution of computing instructions configured to run on one or more processors and stored at one or more non-transitory computer-readable media, disclosed by Bronstein (Bronstein, see: paragraph [0121]). Claim 11 is therefore rejected for the same reasons as set forth above for claim 1.  

Regarding claim 12, claim 12 is directed to a method. Claim 12 recites limitations that are parallel in nature to those addressed above for claim 2 which is directed towards a system. Claim 12 is therefore rejected for the same reasons as set forth above for claim 2. 
  
Regarding claim 13, claim 13 is directed to a method. Claim 13 recites limitations that are parallel in nature to those addressed above for claim 3 which is directed towards a system. Claim 13 is therefore rejected for the same reasons as set forth above for claim 3. 

Regarding claim 14, claim 14 is directed to a method. Claim 14 recites limitations that are parallel in nature to those addressed above for claim 4 which is directed towards a system. Claim 14 is therefore rejected for the same reasons as set forth above for claim 4. 

Regarding claim 18, claim 18 is directed to a method. Claim 18 recites limitations that are parallel in nature to those addressed above for claim 8 which is directed towards a system. Claim 18 is therefore rejected for the same reasons as set forth above for claim 8. 

Regarding claim 19, claim 19 is directed to a method. Claim 19 recites limitations that are parallel in nature to those addressed above for claim 9 which is directed towards a system. Claim 19 is therefore rejected for the same reasons as set forth above for claim 9. 

Regarding claim 20, claim 20 is directed to a method. Claim 20 recites limitations that are parallel in nature to those addressed above for claim 10 which is directed towards a system. Claim 20 is therefore rejected for the same reasons as set forth above for claim 10.  
Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bronstein, M., et al. (PGP No. US 2019/0318227 A1), in view of  Hsiao, J., et al. (PGP No. US 2016/0005097 A1), Bukai, D. (PGP No. US 2014/0214676 A1), and Sullivan, S., et al. (PGP No. US 2021/0056261 A1). 

Claim 5-
Bronstein in view of Hsiao, and Bukai teach the system of claim 1, as described above. 
Bronstein further discloses: 
wherein using the machine learning model further comprises: training a data set based on input comprising historical item data over a period of time (Bronstein, see: paragraph [0053] disclosing “computing a metric between the overlapping elements of each pair of matrix columns”; and see: paragraph [0054] disclosing “graph 304 could represent some similarity of the items (e.g., considering the example of movies…share the same genre or the same director)” and “corresponding to related items 305 and 305 [i.e., the one or more items] would contain similar values”; and see: [0068] disclosing “Deep Learning on Graphs [i.e., machine learning model]”).
Although Bronstein does disclose the machine learning model and training a data set based on input comprising historical item data over time, Bronstein does not disclose an encoding using contextual feature encoding. Bronstein does not disclose: 
encoding, using context feature encoding. 
Sullivan, however, does teach: 
encoding, using context feature encoding (Sullivan, see: paragraph [0022] teaching “ML models” and “language models capable of capturing contextual representations in the text may be used (e.g., to distinguish Jaguar the animal from Jaguar the automobile). Example language models may include topic models (e.g., Latent Dirichlet Allocation) and Bidirectional Encoder Representations from Transformers (BERT). In one embodiment, language models capable of learning hierarchical text representations may be used. Poincare embeddings that compute word embeddings in hyperbolic space”). 
This step of Sullivan is applicable to the system of Bronstein, as they both share characteristics and capabilities, namely, they are directed to finding relevant portions of text.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bronstein to include the features encoding, using context feature encoding, as taught by Sullivan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bronstein to improve ways of searching using machine learning models (Sullivan, see: paragraph [0010]). 

Claim 6-
Bronstein in view of Hsiao, Bukai, and Sullivan teach the system of claim 5, as described above. 
Bronstein does not disclose: 
wherein using contextual feature encoding further comprises: using Poincare encoding.
Sullivan, however, does teach: 
wherein using contextual feature encoding further comprises: using Poincare encoding (Sullivan, see: paragraph [0022] teaching “ML models” and “language models capable of capturing contextual representations in the text may be used (e.g., to distinguish Jaguar the animal from Jaguar the automobile). Example language models may include topic models (e.g., Latent Dirichlet Allocation) and Bidirectional Encoder Representations from Transformers (BERT). In one embodiment, language models capable of learning hierarchical text representations may be used. Poincare embeddings that compute word embeddings in hyperbolic space”). 
This step of Sullivan is applicable to the system of Bronstein, as they both share characteristics and capabilities, namely, they are directed to finding relevant portions of text.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bronstein to include the features encoding, using context feature encoding, as taught by Sullivan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bronstein to improve ways of searching using machine learning models (Sullivan, see: paragraph [0010]). 

Claim 7-
Bronstein in view of Hsiao, Bukai, and Sullivan teach the system of claim 5, as described above. 
Bronstein discloses: 
 wherein training the data set further comprises: measuring a similarity, using a Jaccard similarity coefficient, of respective titles for each item within the one or more item pairs (Bronstein, see: paragraph [0075] disclosing “dimensional vector of polynomial coefficients parametrizing the filter”).

Regarding claim 15, claim 15 is directed to a method. Claim 15 recites limitations that are parallel in nature to those addressed above for claim 5 which is directed towards a system. Claim 15 is therefore rejected for the same reasons as set forth above for claim 5. 

Regarding claim 16, claim 16 is directed to a method. Claim 16 recites limitations that are parallel in nature to those addressed above for claim 6 which is directed towards a system. Claim 16 is therefore rejected for the same reasons as set forth above for claim 6. 

Regarding claim 17, claim 17 is directed to a method. Claim 17 recites limitations that are parallel in nature to those addressed above for claim 7 which is directed towards a system. Claim 17 is therefore rejected for the same reasons as set forth above for claim 7. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kehler, T., et al. (PGP No. US 2022/0108075 A1), describes a process of balancing exploration and optimization with knowledge discovery processes applied to unstructured data with tight interrogation budgets. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.P./Examiner, Art Unit 3684                                                                                                                                                                                                        

/ALLISON G WOOD/Primary Examiner, Art Unit 3625